—Judgment, Supreme Court, Bronx County (Robert L. Cohen, J.), rendered November 6, 1991, convicting defendant, after a nonjury trial, of murder in the second degree, and sentencing him to a term of 20 years to life, unanimously affirmed.
The People’s witness, who was familiar with all of the persons involved in this killing, testified that he saw defendant and two others beat the victim for 15 minutes, demanding payment for an alleged debt, and that on the following day he saw defendant and the same two men force the victim into a white Cadillac, which was connected to defendant by other evidence, and drive off. The victim’s body was found nearby the next day, medical evidence establishing that he was beaten within an hour of his death and that he died of multiple gunshot wounds. The following morning, the witness overheard defendant tell a third person that the "problem” with the victim had been "solved.” Other evidence established defendant’s drug dealing, and that the victim had sold drugs for one of the perpetrators.
Viewing the evidence in a light most favorable to the People and giving due deference to the fact-finder’s findings as to credibility under the standards for circumstantial cases (see, People v Steinberg, 170 AD2d 50, 65, affd 79 NY2d 673), defendant’s guilt was proved beyond a reasonable doubt, excluding to a moral certainty every hypothesis but that of guilt, and the verdict was not against the weight of that evidence. Defendant’s claim that the court expressed a view that the People’s main witness was deserving of credibility simply because he was a police officer is unpreserved for review (People v Cross, 174 AD2d 313, lv denied 78 NY2d 964), and *351we decline to reach it in the interest of justice. Concur— Ellerin, J. P., Wallach, Kupferman and Asch, JJ.